Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Servidio seeks to appeal the district court’s order denying his motion for appointment of counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Servidio seeks to appeal *523is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Servidio’s motion for appointment of counsel on appeal and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED